Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claims 14-15 are objected to because of the following informalities:  
	In Claim 14 (2nd line), Applicant is advised to replace “about 19 C” with 
-- about 19oC --.
	In Claim 15 (2nd line), Applicant is advised to replace “about 28 C” with 
-- about 28oC --.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


3.	Claims 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding Claim 18 (line 2), the phrase “including” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). 
Regarding Claim 20 (lines 5-7), the phrase “including but not limited to” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). 

Double Patenting Rejection(s)
4.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

5.	Claims 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 17/327,940. This is a provisional double patenting rejection since the conflicting claims have not in fact been patented.

6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

7.	Claims 1-13 and 15-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 and 17-19 of copending Application No. 16/885,375. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reason: The copending Application is directed to a system containing the presently claimed composition.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

8.	Claims 1-2 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 14-15 of copending Application No. 16/885,413. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reason: The copending Application is directed to a system containing the presently claimed composition.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

9.	Claims 1-3 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 3-4 and 14-15 of copending Application No. 16/885,426. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reason: The copending Application is directed to a device containing the presently claimed composition.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented

10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


12.	Claims 1-3, 5-11 and 13-15 are rejected under 35 U.S.C. 103 as being obvious over Zhang (US 2018 0030327).
	For Claims 1 and 13, Zhang discloses a thermal interface composition comprising a vinyl functional silicone oil (i.e., crosslinkable silicone polymer), a hydride functional silicone oil (i.e., silicone cross-linking agent) and a catalyst of platinum divinyltetramethyldisiloxane dimethyl maleate complex. ([0012] and [0068]) The composition can further contain fumed silica as a flux agent. ([0101]) Zhang is silent on the diethyl maleate in the presently claimed catalyst. However, Zhang’s dimethyl maleate is a homolog of diethyl maleate. One would expect the two catalysts behave similarly. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977) (Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.) For Claims 2-3, the vinyl functional silicone oils include vinyl terminated polyphenylmethylsiloxane, vinyl terminated polydimethylsiloxane, etc. ([0043]) For Claims 5-6, since the silica is mixed with the vinyl functional silicone oil and hydride silicone oil, the resulting blend would be considered silica in a silicone base containing the vinyl functional silicone oil and/or hydride silicone oil. The silicone oil can be a liquid silicone rubber base. ([0036]-[0037]) For Claims 7-8, the hydride functional silicone oils include polymethylhydrosiloxane, etc. ([0051]) For Claim 9, the presently claimed composition does not necessarily contain a solvent. For Claim 10, the amount of a low MW silicone oil B (i.e., silicone cross-linking agent) is exemplified as about 4.75 wt% (Table 1). For Claim 11, the amount of the catalyst is exemplified in Table 2. For Claims 14-15, it is noted that the curable time and temperature primarily depend on the constituents of the composition. Since Zhang’s composition renders the presently claimed on obvious, the presently claimed curable time and temperature would have been expected.

13.	Claims 4, 12 and 16-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and/or double patenting rejections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Zhang does not teach or fairly suggest the presently claimed a) trimethyl silyl surface treated silica filler set forth in Claim 4; b) solvents set forth in Claim 12; and c) kit set forth in Claim 16.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
January 27, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765